Citation Nr: 1822704	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain, with residuals. 

2.  Entitlement to an evaluation in excess of 30 percent for degenerative disc disease cervical spine. 

3.  Entitlement to an evaluation in excess of 10 percent prior to October 1, 2015 for left upper extremity radiculopathy.

4.  Entitlement to an evaluation in excess of 10 percent for right lower extremity nerve impairment.

5.  Entitlement to an evaluation in excess of 10 percent for left lower extremity nerve impairment.

6. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. R.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.



FINDINGS OF FACT

1.  During the May 2017 videoconference Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the issue of entitlement to an evaluation in excess of 40 percent for lumbosacral strain, with residuals.

2.  During the May 2017 videoconference Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the issue of entitlement to an evaluation in excess of 30 percent for degenerative disc disease cervical spine.

3.  During the May 2017 videoconference Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the issue of entitlement to an evaluation in excess of 10 percent prior to October 1, 2015 for left upper extremity radiculopathy.

4.  During the May 2017 videoconference Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the issue of entitlement to an evaluation in excess of 10 percent for right lower extremity nerve impairment.

5.  During the May 2017 videoconference Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the issue of entitlement to an evaluation in excess of 10 percent for left lower extremity nerve impairment.

6.  The Veteran's service-connected disabilities do not render him unable to obtain and retain substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an evaluation in excess of 40 percent for lumbosacral strain, with residuals are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an evaluation in excess of 30 percent for degenerative disc disease cervical spine are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to an evaluation in excess of 10 percent prior to October 1, 2015 for left upper extremity radiculopathy are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to an evaluation in excess of 10 percent for right lower extremity nerve impairment are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of an appeal on the issue of entitlement to an evaluation in excess of 10 percent for left lower extremity nerve impairment are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for TDIU are not met.  38 U.S.C. §§ 1155, 5107; (2012) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, during the hearing, the VLJ clarified the issue, determined that there were potential outstanding records, and explained a service connection claim.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board finds that the appeal may be considered on the merits.

II. Increased Rating Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran testified his desire to withdraw his claims for entitlement to increased ratings for his back disability, neck disability, radiculopathy, and nerve disabilities during his May 2017 videoconference Board hearing.  Accordingly, the appeals regarding these issues are dismissed.

III. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b). The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease.  See 38 C.F.R. § 4.16 (a).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case the Veteran meets the threshold requirements for a TDIU.  From December 9, 2009 to October 1, 2015, the Veteran had a combined rating of 70 percent for his service-connected disabilities.  Since December 9, 2009 the Veteran has been service-connected for a lumbosacral strain, with residuals rated as 40 percent disabling; degenerative disc disease (DDD) of the cervical spine, rated as 30 percent disabling; radiculopathy of the left upper extremity, rated as 10 percent disabling; and left and right lower extremity nerve impairment, each rated as 10 percent disabling.  

Since October 1, 2015, the Veteran has a combined disability rating of 80 percent, and is service-connected for a lumbosacral strain, with residuals rated as 40 percent disabling; DDD of the cervical spine, rated as 30 percent disabling; left and right upper radiculopathy, each rated as 10 percent disabling; and left and right lower extremity nerve impairment, each rated as 10 percent disabling.  The Veteran was also service-connected for left and right lower radiculopathy of the femoral nerve, each rated as 10 percent disabling, effective February 15, 2018.

When combined, the Veteran's service-connected disabilities meet the minimum requirement of at least 70 percent during the entire period on appeal.  Additionally, as the Veteran has a single disability rated at 40 percent, the schedular criteria for TDIU are met.  38 C.F.R. § § 3.340, 3.341, 4.16(a).

The Veteran contends that his service-connected disabilities make it impossible for him to able to engage and maintain substantially gainful employment.

The Veteran reported that he had been denied Social Security Administration (SSA) disability benefits several times.  See December 2007 VA treatment records.  SSA records are associated with the Veteran's claims file.  SSA records reported that though the Veteran's disabilities prevented him from performing his past jobs, it would not keep him from doing less demanding work.  See June 2010 SSA records.  The Board notes that decisions of the SSA regarding disability, while relevant, are not controlling with respect to VA determinations, particularly as adjudication of VA and Social Security claims are based on different laws and regulations.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).

The Veteran filed a claim for entitlement to a TDIU rating in April 2011.  He reported that he had his high school degree and two years of a college education.  He stated that he was unable to complete college because of his service-connected disabilities.  He stated that the last time he was able to work was in 2000, but that he did not leave his last job due to service-connected disabilities.  He also reported that  he had not tried to obtain employment since he became too disabled to work.

June 2011 VA treatment records reflect that the Veteran was disabled and led a sedentary lifestyle.

The Veteran was afforded a VA examination in September 2011.  Following an examination of the Veteran, and a review of the claims file, the examiner concluded that the Veteran's spine disabilities rendered him unable to work due to constant pain and use of chronic medications.

The Veteran was afforded an additional VA examination in September 2013.  The Veteran refused to let the examiner perform range of motion (ROM) testing, stating that he hurt all over.  The examiner reported that attempts on palpation to the Veteran's cervical, thoracolumbosacral spine, all musculatures to his back, and extremities upper/lower were unsuccessful as well.  The Veteran also prevented the examiner from performing muscle strength testing.  The examiner noted that the Veteran had generalized tenderness.  The examiner advised the Veteran that it would be beneficial to obtain diagnostic testing on his spine in order to compare to the last imaging performed in May 2009 which was unremarkable.  The Veteran declined diagnostic testing.  

The examiner determined that the Veteran's neck disability would not impact his ability to work, but that his back disability would impact his ability to work.  The extent to which the Veteran's back disability would affect his ability to work was not noted.  The examiner reported that the examination was very incomplete due to the Veteran's inability to perform any testing.

March 2014 VA treatment records reflect that the Veteran reported that his back, neck, and knee pain affected his ability to walk.  June 2014 VA treatment records reported that the Veteran enjoyed fishing and used a cane for ambulation.  It also noted that his last job he held was in 2000, as a cook.

The Veteran attended another VA examination in October 2015.  He reported pain in his neck and back with prolonged sitting over 15 minutes or standing over 10 minutes.  He told the examiner that he was not able to run, climb stairs or lift more than 5 pounds.  Radiculopathy caused mild intermittent pain and paresthesias and/or dysesthesias in the left upper extremity.  The examiner stated that the Veteran's spine disabilities would impact his ability to work because of the Veteran's self-reported limitations.  The examiner stated that the Veteran's service-connected disabilities prevented the Veteran from performing manual labor, and that he would have to adjust his posture every 15 minutes in order to perform sedentary work.

October 2015 VA diagnostic testing revealed a mild disc bulge at L4-5, with no spinal canal or foraminal stenosis, and a mild disc bulge at L5-S1, with moderate left lateral recess narrowing due to left facet arthropathy. 

As stated above, the Veteran testified during a videoconference Board hearing in May 2017.  The Veteran testified that because he was in pain at all times and relied heavily on constant pain medication, he was unable to gain substantial employment.  

The Veteran's friend, Mr. R., also attended the Board hearing.  Mr. R. testified that he had lived near the Veteran for the last 10 years, and that the Veteran did not perform any physical activities.  Mr. R. stated that the Veteran spent most of his day in bed, and that when he was able to convince him into walking somewhere, the Veteran only made it halfway down the block before he had to turn back.

December 2017 VA diagnostic testing revealed mild narrowing of the C5 vertebral body and mild facet degeneration of the lower cervical spine, as well as mild spondylosis at T12-L1, L1-L2, L2-L3, L4-L5, and L5-S1.

January 2018 VA treatment documented that the Veteran had full cervical spine ROM.  There was no sign of muscle atrophy in his lower extremities.  Limited lumbar ROM due to pain was noted.  The treating physician noted that it was difficult to tell the extent of the Veteran's symptoms because of a psychiatric history and lack of significant findings on diagnostic testing.  The physician stated that weakness upon examination appeared to be pain-limited without a myotomal pattern.  The Veteran also reported being independent with all activities of daily living.

In February 2018, the Veteran attended another VA examination.  The Veteran reported regularly using a cane.  He told the examiner that he stopped working around 2000 because of his back and neck pain.  The Veteran exhibited a significant limited range of motion in both his back and neck.  His ROM testing results indicated that he would not be able to pick anything up from the floor.  The examiner noted that during passive ROM testing, the Veteran unquestionably resisted full movement in any direction in a conscious attempt to maximize his disability.  Mild constant radiculopathy was noted bilaterally.  The examiner stated that she considered the examination to be inadequate.  

The examiner determined that the Veteran's back and neck disability would not impact his ability to work.

Based on the evidence of record, the Board finds that the Veteran's service-connected lumbosacral strain, DDD of the cervical spine, radiculopathy and sciatic nerve disabilities do not render him unable to obtain or sustain substantially gainful employment.  

Overall, the evidence indicates that the Veteran's service connected disabilities might preclude him working positions that require him to stand for long periods of time, like his last job as a cook, or perform manual labor.  However, the evidence does not indicate that the Veteran's service-connected disabilities would preclude him from other forms of substantially gainful employment.  

The Board notes that there is more than one instance in which a VA examiner determined that an examination of the Veteran was inadequate because of the Veteran's lack of cooperation or his appeared desire to maximize his benefits.  Although there are medical opinions which conclude that the Veteran's service-connected disabilities prevent him from working, these opinions are not consistent with the remaining evidence of record.  

The Board places significant probative weight on the fact that January 2018 VA treatment records revealed no sign of muscle atrophy in the Veteran's lower extremities and normal cervical ROM.  The lack of any muscle atrophy is inconsistent with the Veteran's statements and Mr. R's testimony that the Veteran spends a majority of his time in bed.  Additionally, the Board questions the results of the Veteran's ROM testing during VA examinations.  The Board finds it highly probative that the Veteran exhibited normal cervical ROM during January 2018 VA treatment.  The fact that the Veteran did not have any limitation of motion in his cervical spine in January 2018 severely contradicts the ROM testing performed only a month later during the February 2018 VA examination, which reported significant limited ROM.

January 2018 VA treatment records also reflect that the Veteran was able to perform all activities of daily living ; this is inconsistent with the Veteran's statements and ROM testing evaluations during VA examinations.  It is also noted that the Veteran reported that he enjoyed fishing during the period on appeal.

The Board finds the objective findings in the VA treatment records more probative than the Veteran's subjective history and self-reported symptoms during VA examinations.

The Board recognizes that there is evidence both in favor and against the Veteran's claim to entitlement to a TDIU rating.  However, given the repeated instances in which the Veteran's credibility is called into question, the Board gives more probative weight to the February 2018 VA examination opinion which determined that the Veteran was uncooperative and that his service-connected disabilities would not prevent him from obtaining and maintaining employment.  

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities.  

The Board concludes that the January 2018 VA treatment record and February 2018 VA examiner's opinion outweighs the Veteran's lay assertions regarding unemployability, as well as the Veteran's ROM results during several VA examinations.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal as to entitlement to an evaluation in excess of 40 percent for lumbosacral strain with residuals is dismissed.

The appeal as to entitlement to an evaluation in excess of 30 percent for degenerative disc disease cervical spine is dismissed.

The appeal as to entitlement to an evaluation in excess of 10 percent prior to October 1, 2015 for left upper extremity radiculopathy is dismissed.

The appeal as to entitlement to an evaluation in excess of 10 percent for right lower extremity nerve impairment is dismissed

The appeal as to entitlement to an evaluation in excess of 10 percent for left lower extremity nerve impairment is dismissed

Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU) is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


